Title: From Thomas Jefferson to John Taylor, 14 March 1821
From: Jefferson, Thomas
To: Taylor, John


Dear Sir
Monticello
Mar. 14. 21.
Your favor of Feb. 25. was recieved the last night only, having been 16. days on it’s passage. I mention this as an apology for the date of this letter.I have no hesitation in becoming the channel of your kindness to our deceased friend, nor to engage for the secret of the source from which it will flow. my grandson Thomas J. Randolph married a daughter of mr Nicholas, holds the warmest place in the affections and confidence of every member of the family, and his judgment, discretion & zeal for them, would be the surest guide in the application of the money; and nothing need be imparted to him but that it comes (not from myself, but thro’ me only) from a friend of the family, who will not permit his name ever to be known. yet I shall not say this much to him without your leave. but his intimacy with the wants of the family, and his judgment in advising can alone ensure the best application of the donation. I could no other wise acquire the necessary and specific knolege of their wants. I would wish the money not to be remitted until I have your permission to advise with him so far & time to inform you of the result.On the subject, dear Sir, of recommending books to the public, I have been obliged stedfastly to decline it. applications of that kind from printers and authors are so numerous, that I should be for ever in scene before the public, exposed to the mordacity of professional Reviewers, and volunteering critics, for the judgments I should give. I should either have to bear their lacerations in silence or be involved in controversies with every one who should wish, from motives old or new, to have the pleasure of a cut at me. I am old, averse to contention, and see in tranquility my summum bonum. I acknolege we owe to our country much of the active seasons of life, but not the whole life, the whole comforts of existence. there is a time when the weakened powers of nature may claim repose from strife, toil and trouble.With respect to Memoirs, it is too late for me to think of such an  undertaking, in any useful form. while in public life, my occupations never allowed me the time, & when I retired I was too old, & no longer within reach of the public offices where alone authentic documents of history can be obtained. a copying machine which I first obtained in Europe, in 1785. has enabled me to keep copies of my letters from that period, but they contain little grain buried in much chaff. the University must therefore be my last public labor, and the welfare of my country, the happiness of my friends, and your’s sincrely, will be my last wishes.Th: Jefferson